993 F.2d 1530
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Eliesabeth A. AMELUNG, Plaintiff, Appellant,v.MASSACHUSETTS BAY TRANSPORTATION AUTHORITY, Defendant, Appellee.
Nos. 92-2442, 92-2443.
United States Court of Appeals,First Circuit.
May 11, 1993

Appeals from the United States District Court for the District of Massachusetts
Eliesabeth A. Amelung on briefs pro se.
Mary M. Logalbo, Joseph A. Trainor, and Jonathan P. Feltner, on Motions for Summary Disposition and Memoranda in Support of Motions for Summary Disposition, for appellee.
D.Mass.
AFFIRMED.
Before Torruella, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
Plaintiff has appealed from November 13, 1992 orders granting the government's motions to dismiss Medicare-Medicaid and other federal defendants from plaintiff's actions.  We affirm the orders of dismissal essentially for the reasons stated in the governments' motions to dismiss.  To the extent plaintiff challenges earlier district court orders dismissing plaintiff's actions, we adhere to our earlier decisions.  Amelung v. M.B.T.A., No. 91-1329, slip op.  (1st Cir.  June 27, 1991);  Amelung v. M.B.T.A., No. 91-1336, slip op.  (1st Cir.  June 28, 1991).


2
Affirmed.